MEMORANDUM OPINION
                                        No. 04-11-00174-CR

                                    Raymond Reyna RICONDO,
                                            Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                     From the County Court at Law No. 12, Bexar County, Texas
                                      Trial Court No. 295334
                              Honorable Scott Roberts, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 22, 2011

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.

The motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).



                                                   PER CURIAM

DO NOT PUBLISH